1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6    CARLOS SALCIDO,                                     Case No. 3:17-cv-00280-MMD-CBC
7                                       Petitioner,
            v.                                                      ORDER
8
     BAKER, et al.,
9
                                    Respondents.
10

11          Good cause appearing, Respondents’ motion for enlargement of time (ECF No.

12   32) is granted. Respondents will have to and including August 22, 2019, to file an answer

13   to the surviving claims of the petition in this case.

14          DATED THIS 5th day of July 2019.
15

16                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25
26

27

28
